Title: From John Adams to Jean Luzac, 20 March 1782
From: Adams, John
To: Luzac, Jean



Amsterdam 20th March 1782
Sir

This morning I recd. the Letter, which You did me the honor to write me on the 19th. of this month with the two Copies inclosed, of the Petition of the Merchants, Manufacturers and Traders of Leyden, to the Great Council of that City, praying for the Conclusion of commercial Connections with the U. States of America.
You will be pleased to present my Acknowledgments to the respectable Body, whose Intentions You execute, for their obliging Attention to me, which does me much honor: and it is with great sincerity that I join in their Wishes and rejoice in the pleasing Prospect, of seeing the two Republicks acknowledged to be Sisters, which cannot fail to have the most favorable Effects upon the Manufactures, Commerce and Prosperity of Leyden.

Accept of my particular thanks, Sir, for the affectionate and obliging manner in which You have made the Communication and believe me to be, with sincere Esteem and great Respect, Sir, your most obedient & most humble Servant.

